       Case 4:20-cv-00223-CDL Document 19 Filed 06/15/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEOGIA
                           COLUMBUS DIVISION

VICKIE L. CURRY                               )
                                              )
     Plaintiff,                               )
                                              ) Case No. 4:20-CV-223 (CDL)
GAYLE A. JASPER and LANDSTAR                  )
RANGER, INC. ,                                )
                                              )
     Defendants.                              )
                                              )


         AMENDED SCHEDULING AND DISCOVERY ORDER

      Under Rules 16 and 26 of the Federal Rules of Civil Procedure, and Local
Rule 26 the Court is required to set a schedule for discovery and the filing of
motions. Accordingly, it is

      ORDERED as follows:

SECTION 1: Pleading/Discovery Deadlines.

  ▪ The Complaint was filed on September 22, 2020.

  ▪ The Answer of Defendant Gayle Jasper was filed on January 5, 2021.

  ▪ The Answer of Defendant Landstar Ranger, Inc. was filed on January 22,
    2021.

  ▪ Any motion to amend pleadings or add parties must be filed on or before
    February 26, 2021.

  ▪ The Parties’ Initial Disclosures shall be served by February 22, 2021.

  ▪ Plaintiff shall disclose the identity of any person who may be used at trial to
    present evidence under Rules 701, 702, 703, or 705 of the Federal Rules of
        Case 4:20-cv-00223-CDL Document 19 Filed 06/15/21 Page 2 of 4




      Evidence and serve expert disclosures and provide reports on or before April
      22, 2021.

   ▪ Plaintiff shall provide full signed responses to Defendant’s First
     Interrogatories and Requests for Production of Documents and provide their
     testifying experts’ reports under Rule 26 on or before June 22, 2021.

   ▪ Plaintiff shall provide three (3) potential dates for the deposition of Plaintiff
     by June 22, 2021 to occur in July of 2021.

   ▪ Defendant shall disclose the identity of any person who may be used at trial
     to present evidence under Rules 701, 702, 703, or 705 of the Federal Rules of
     Evidence and serve expert disclosures and provide reports on or before
     August 20, 2021.

   ▪ In the event a Defendant designates experts where Plaintiff did not, Plaintiff
     shall disclose and provide reports for any rebuttal experts on or before
     September 20, 2021.

   ▪ Discovery period shall expire on October 20, 2021.

SECTION 2: Subjects on Which Discovery May Be Needed.

       The parties anticipate conducting discovery on the elements of negligence,
negligent entrustment, negligent hiring and retention, agency, breach, proximate
causation, and damages including but not limited to anything which may lead to
the issues discoverable. Specifically, the parties will focus on the facts
surrounding the subject motor vehicle accident, the claimed damages, and whether
the claimed damages are causally related to the accident.

      The parties do not anticipate that discovery needs to be conducted in phases.
The parties do not anticipate any issues regarding the production of electronically
stored information, which will be produced in PDF or other widely available
format.

       The parties anticipate conducting depositions of the following persons on
the following tentative dates:

    ▪ Plaintiff Vickie Curry on June 18, 2021 at 10 a.m. CDT via Zoom (due to
      Covid-19) and/or in person;
    ▪ Witness Kevin D. Lewis on June 18, 2021 at 10 a.m. CDT via Zoom (due
        Case 4:20-cv-00223-CDL Document 19 Filed 06/15/21 Page 3 of 4




      to Covid-19) and/or in person;
    ▪ Defendant Gayle A. Jasper on June 24, 2021, at 10 a.m. CDT via Zoom
      (due to Covid-19) and/or in person;
    ▪ Corporate representative of Landstar Ranger, Inc. on June 24, 2021 at 10
      a.m. CDT via Zoom (due to Covid-19) and /or in person;
    ▪ Any experts identified by the parties will be scheduled once identified via
      Zoom and/or in person.

      The estimated cost of all discovery is as follows:

   ▪ Plaintiff estimates $25,000 to $45,000, depending on the number of expert
     witnesses.
   ▪ Defendants estimate $25,000 to $45,000, depending on the number of
     expert witnesses.

SECTION 3: Dispositive/Daubert Motions.

      Dispositive motions, e.g., motions for summary judgment, shall be filed no later
than December 3, 2021. Briefs in response shall be due within 21 days of the initial
motion. The movant shall thereafter have 14 days to reply.

       If no summary judgment motion is filed, then Daubert motions shall be filed
by December 27, 2021. If a summary judgment motion is filed, then Daubert
motions shall be filed by the deadline for motions in limine as set in an order for
pretrial conference or within 21 days after the Court’s ruling on the last pending
motion for summary judgment, whichever is earlier.

SECTION 4: Pretrial Disclosures.

       Pretrial Disclosures pursuant to Rule 26(a)(3) shall be made at least 30 days
prior to any trial date set by the Court, with any objections to be filed within 14
days afterward.


SECTION 5: Other Orders

      The parties do not anticipate the need for any other orders under Rule 26(c)
or Rule 16(b) at this time.
         Case 4:20-cv-00223-CDL Document 19 Filed 06/15/21 Page 4 of 4




SECTION 6: Diversity of Citizenship

    ▪ Plaintiff is a citizen of Moundville, Alabama;
    ▪ Defendant Jasper is a citizen of Georgia;
    ▪ Defendant Landstar Ranger, Inc. is a Delaware corporation with its principal
      place of business in Florida, and is therefore a citizen of Delaware and
      Florida.

BY THE COURT: In light of the agreements reached by the parties in this
amended scheduling order, the Court finds that Defendants’ motion to compel
(ECF No. 17) is moot.

Submitted by:


                                      Byron McMath
                                      Byron McMath
                                      Attorney for the Plaintiff

                                 Date: 6/14/21


                                      /s/ Quinn Curtis Bennett
                                      Quinn Curtis Bennett
                                      Attorney for Defendants

                                 Date:6/14/21

:

       SO ORDERED, this 15th day of June, 2021


                                      S/Clay D. Land
                                      CLAY D. LAND,
                                      UNITED STATES DISTRICT JUDGE
